Citation Nr: 1017106	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to TDIU.

When this issue was previously before the Board in February 
2009, the claim was remanded for further development and 
readjudication.  The Board also determined in the February 
2009 decision that an increased, 20 percent evaluation was 
warranted for a right foot disability and no evaluation in 
excess of 50 percent was warranted for posttraumatic stress 
disorder (PTSD).  Neither of these issues remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the February 2009 Board decision is a final 
adjudication of the issues of evaluation for PTSD and a right 
foot disability.  There remains no appeal with regard to 
those issues.  However, the Appeals Management Center (AMC) 
in Washington, DC, which was responsible for implementing the 
Board decision and remand directives, continued to consider 
the schedular evaluation issues, as shown in a February 2010 
Supplemental Statement of the Case (SSOC).  Further, the AMC 
failed to implement the grant of increased evaluation for a 
right foot disability.  

The SSOC was, in fact, reviewed by the Compensation and 
Pension Service as part of the STAR quality review program, 
and the errors were noted.  There is no evidence, however, 
that the AMC took any action to rectify the clear mistakes.  
The errors by the AMC require corrective action.  Proper 
evaluation of the service connected disabilities is 
inextricably intertwined with the adjudication of TDIU based 
on those disabilities.  While the Board is aware of, and may 
consider, the correct individual and combined evaluations for 
the service connected disabilities, the frankly egregious 
errors by the AMC caused the Veteran's representative to 
address incorrect issues, on an erroneous factual basis, in a 
March 2010 statement.  It is unknown if the correct facts 
would have influenced arguments presented on the Veteran's 
behalf; he must be given the opportunity to fully and fairly 
participate in the adjudication of the claim.

Moreover, the June 2009 VA PTSD examination is inadequate for 
rating purposes.  The examiner was asked to offer opinions 
regarding the Veteran's current occupational capacity.  
Instead, the examiner discussed the lack of impact of PTSD on 
the Veteran's employment in the 1980's.  He did not address 
how current symptoms and manifestations of PTSD would affect 
the Veteran's ability to obtain or retain employment should 
he enter the workforce today.  Remand is required to comply 
with the February 2009 Remand directives.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

To the extent that newly obtained evidence warrants issuance 
of new rating decisions revising currently assigned 
evaluations, to include possible reduction of evaluation of 
diabetes, inference of such claims is beyond the scope of the 
Board's inquiry at this time.  Evaluation of PTSD and the 
right foot have been finally adjudicated, and evaluation of 
diabetes has not been appealed.

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate rating decision 
implementing the February 2009 Board 
decision regarding evaluation of PTSD and 
a right foot disability.

2. Obtain updated treatment records from 
the VA medical center in Portland, Oregon, 
and all associated clinics, as well as any 
other VA facility identified by the 
Veteran or in the record.

3.  Schedule the Veteran for a VA PTSD 
review examination.  The examiner should 
fully describe all current manifestations 
and symptoms of PTSD, and should, to the 
extent possible, distinguish those 
manifestations attributable to nonservice 
connected depression, dementia, or other 
psychiatric disorder.  The examiner should 
then opine as to the impact of current 
PTSD symptomatology on the Veteran's 
current level of occupational 
capacity/functioning.

4.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The Veteran and his representative should 
be specifically asked for a response in 
light of the erroneous SSOC issued in 
February 2010.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


